Case 0:19-cv-60883-KMW Document 70-4 Entered on FLSD Docket 07/10/2020 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      BROWARD DIVISION

                                    CASE NO. 0:19-cv-60883-KMW

   REINIER FUENTES,

          Plaintiff,
   vs.

   CLASSICA CRUISE OPERATOR LTD., INC.,
   a Foreign Profit Corporation

          Defendant.
                                              /

            CLASSICA CRUISE OPERATOR LTD., INC.’s TRIAL WITNESS LIST


          Defendant, CLASSICA CRUISE OPERATOR LTD., INC., (CLASSICA CRUISE), by
   and through undersigned counsel and pursuant to the Court’s [DE 21] Scheduling Order, hereby
   files its Trial Witness List as follows:
     Case 0:19-cv-60883-KMW Document 70-4 Entered on FLSD Docket 07/10/2020 Page 2 of 7

                                                                        CASE NO. 0:19-cv-60883-KMW


Presiding Judge:                                 FISHER         REDAVID,      Jerry D. Hamilton, Esq.
Hon. Kathleen M. William                         PLLC                         Florida Bar No. 970700
                                                 John P. Fischer, Esq.        jhamilton@hamiltonmillerlaw.com
                                                 Service@fritriallawyers.c    William F. Clair
                                                 om                           Florida Bar No. 693741
                                                 Florida Bar No. 99751        wclair@hamiltonmillerlaw.com
                                                 4601 Sheridan Street,        Annalisa Gutierrez
                                                 Suite 320                    Florida Bar No. 97940
                                                 Hollywood, Florida 33021     agutierrez@hamiltonmillerlaw.com
                                                 Telephone: (954) 860-        HAMILTON, MILLER &
                                                 8484                         BIRTHISEL, LLP
                                                 Fax: (954) 860-8584          150 Southeast Second Avenue
                                                 Attorney for Plaintiff       Suite 1200
                                                                              Miami, Florida 33131-2332
                                                                              Telephone: 305-379-3686
                                                                              Facsimile:    305-379-3690
                                                                              Attorneys for Defendant

Trial Date(s):                                   Court Reporter               Courtroom Deputy

PL     DEF       Live or By     Direct   Cross   Redirect   Addres      Description of           Exhibits
F.     NO        Deposition                                 s           Witness
No
       1         Deposition     60 min   0 min   0 min      c/o         Reiner Fuentes           7; 19; 22-31; 34-
                                                            Fischer                              35
                                                            Redavid     This witness is likely
                                                            , PLLC      to have discoverable
                                                            4601        information
                                                            Sherida     regarding the alleged
                                                            n Street,   incident as set forth
                                                            Suite       in the operative
                                                            320         complaint and
                                                            Hollyw      regarding the
                                                            ood,        damages alleged to
                                                            Florida     have resulted
                                                            33021       therefrom.
       2         Live (if not   30 min   30 min 15 min      c/o         Lilian Dominguez         37
                 called by                                  Fischer
                 Plaintiff)                                 Redavid     This individual may
                                                            , PLLC      have knowledge
                                                            4601        regarding the
                                                            Sherida     incident as set forth
                                                            n Street,   in the Complaint and
                                                            Suite       regarding the
                                                            320         damages alleged to
Case 0:19-cv-60883-KMW Document 70-4 Entered on FLSD Docket 07/10/2020 Page 3 of 7

                                                      CASE NO. 0:19-cv-60883-KMW


                                            Hollyw    have resulted
                                            ood,      therefrom.
                                            Florida
                                            33021
  3     Live       15 min   15 min 5 min    c/o       Officer S. Vietez, Jr.   37; 17
                                            Miami     or records custodian
                                            Dade      Miami-Dade Police
                                            Police    Department
                                            Depart
                                            ment      This individual may
                                            9105      have knowledge
                                            NW 25th   regarding complaints
                                            Street,   lodged against
                                            Doral     Plaintiff
                                            FL
                                            33172

  4     Live       45 min   60 min 20 min   1131      Clynt S. Hadley
                                            31st
                                            Street    This individual may
                                            SW        have knowledge
                                            Naples,   regarding the
                                            Florida   incident as set forth
                                            34117     in the complaint, and
                                                      regarding the
                                                      damages alleged to
                                                      have resulted
                                                      therefrom.
  5     Live       20 min   30 min 10 in    Riviera   Police Officer           1
                                            Beach     Bethea, W. M.
                                            Police    (5909) or Corporate
                                            Depart    Representative
                                            ment
                                            600 W     This individual may
                                            Blue      have information
                                            Heron     regarding the
                                            Blvd.     investigation of
                                            Riviera   Plaintiff’s alleged
                                            Beach,    incident.
                                            Florida
                                            33404
  6     Live       15 min   30 min 5 min    P.O.      George Place             31
                                            Box       Ethos Risk
                                            55246,    Management
                                            St.
Case 0:19-cv-60883-KMW Document 70-4 Entered on FLSD Docket 07/10/2020 Page 4 of 7

                                                          CASE NO. 0:19-cv-60883-KMW


                                                Petersbu This individual has
                                                rg, fl    knowledge of
                                                33732     surveillance
                                                          conducted on
                                                          Plaintiff
  7     Live           60 min   90 min 30 min   c/o       Grant Plummer or       2-6; 8-14; 32-33
                                                Hamilto Corporate
                                                n Miller Representative
                                                &
                                                Birthisel This witness may
                                                , LLP     have information
                                                150 SE regarding the
                                                2nd       operation of the
                                                Ave.,     Grand Classica, any
                                                Ste.      onboard
                                                1200      investigation of the
                                                Miami, alleged incident, the
                                                FL        lack of any
                                                33131     substantially similar
                                                          incidents or
                                                          complaints, and other
                                                          relevant matters
                                                          within the corporate
                                                          knowledge of the
                                                          Defendant.
  8     Live via       40 min   60 min 15 min   Palmett Dr. Kenneth              15; 20; 21; 36
        zoom                                    o         Easterling
                                                General
                                                Medical Dr. Easterling is a
                                                Plaza     board certified
                                                7100      Orthopedic Surgeon.
                                                West      He is expected to be
                                                   th
                                                20        called by Classica
                                                Avenue, Cruise Operator Ltd.,
                                                Suite     Inc., to testify as a
                                                101       medical expert.
                                                Hialeah,
                                                Florida
                                                33016
  9     Live (via      40 min   60 min 20 min   c/o       Staff Security Officer 32
        deposition                              Hamilto Prajwal Moras
        if not                                  n Miller This individual may
        within                                  &         have information
        jurisdiction                            Birthisel regarding training as
        )                                       , LLP     well as the alleged
Case 0:19-cv-60883-KMW Document 70-4 Entered on FLSD Docket 07/10/2020 Page 5 of 7

                                                            CASE NO. 0:19-cv-60883-KMW


                                                150 SE      incident
                                                2nd
                                                Ave.,
                                                Ste.
                                                1200
                                                Miami,
                                                FL
                                                33131
  10    Live (via      40 min   60 min 20 min   c/o         Security Guard          33
        deposition                              Hamilto     Azzad Sayyed
        if not                                  n Miller    This individual may
        within                                  &           have information
        jurisdiction                            Birthisel   regarding training as
        )                                       , LLP       well as the alleged
                                                150 SE      incident
                                                2nd
                                                Ave.,
                                                Ste.
                                                1200
                                                Miami,
                                                FL
                                                33131
  11    Live           60 min   90 min 30 min   Internati   Cory Ranslem            16; 18
                                                onal
                                                Maritim     Mr. Ranslem is a
                                                e           security and
                                                Security    maritime risk
                                                Associat    management expert
                                                es, Inc.    with over 25 years of
                                                757 S.E.    tactical security
                                                17th        services. He is
                                                Street      expected to be called
                                                Suite       by Classica Cruise
                                                1240        Operator Ltd., Inc.,
                                                Fort        to rebut the
                                                Lauderd     testimony of
                                                ale,        Plaintiff’s security
                                                Florida     expert. He is
                                                33316       expected to opine on
                                                            the security measures
                                                            and reasonableness
                                                            of the actions taken
                                                            by Defendant.
Case 0:19-cv-60883-KMW Document 70-4 Entered on FLSD Docket 07/10/2020 Page 6 of 7

                                                                    CASE NO. 0:19-cv-60883-KMW


   Defendant hereby reserves the right to supplement this disclosure.




                                         Respectfully submitted,

                                         /s/ William F. Clair
                                         William F. Clair (Florida Bar No. 693741)
                                         HAMILTON, MILLER & BIRTHISEL, LLP
                                         Attorneys for Defendants
                                         150 Southeast Second Avenue, Suite 1200
                                         Miami, Florida 33131-2332
                                         Telephone:     (305) 379-3686
                                         Facsimile:     (305) 379-3690




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 10, 2020, I electronically filed the foregoing

   document with the Clerk of the court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the following

   Service List in the manner specified, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.

                                                 /s/ William F. Clair
Case 0:19-cv-60883-KMW Document 70-4 Entered on FLSD Docket 07/10/2020 Page 7 of 7

                                                          CASE NO. 0:19-cv-60883-KMW


                                      SERVICE LIST

                 REINIER FUENTES vs. CLASSICA CRUISE OPERATOR, LTD., INC.

                                CASE NO. 0:19-cv-60883-KMW


FLANAGAN           PERSONAL      INJURY    & HAMILTON, MILLER & BIRTHISEL, LLP
WRONGFUL DEATH LAW FIRM, P.A.                Jerry D. Hamilton, Esq.
Michael T. Flanagan, Esq.                    jhamilton@hamiltonmillerlaw.com
Lauren DeFabio Flanagan, Esq.                William F. Clair, Esq.
2 Alhambra Plaza                             wclair@hamiltonmillerlaw.com
Suite # 620                                  Jonathan H. Dunleavy, Esq.
Coral Gables, Florida 33134                  jdunleavy@hamiltonmillerlaw.com
Telephone: (305) 638-4143                    Annalisa Gutierrez, Esq.
Facsimile: (305) 397-2636                    agutierrez@hamiltonmillerlaw.com
mft@florida-justice.com                      150 Southeast Second Avenue
mtfassistant@florida-justice.com             Suite 1200
ldf@florida-justice.com                      Miami, Florida 33131-2332
                                             Tel: (305) 379-3686
Attorneys for Plaintiff                      Facsimile: (305) 379-3690

                                               Attorneys for Defendant
